Citation Nr: 1541227	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  95-00 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for bilateral glaucoma, right eye injury residuals, and postoperative right eye cataract residuals as of June 10, 1998.

2.  Entitlement to service connection for systemic type arthritis of the whole body.

3.  Entitlement to service connection for prostate cancer.

4.  Entitlement to service connection for bipolar disorder.

5.  Entitlement to service connection for psychosis for the purpose of establishing eligibility for treatment under 38 U.S.C.A. § 1702.  

6.  Entitlement to service connection for leprosy.

7.  Entitlement to service connection for diverticulitis.

8.  Entitlement to an effective date earlier than June 9, 2010, for the award of service connection for bilateral hearing loss.

9.  Entitlement to an effective date earlier than June 9, 2010, for the award of service connection for tinnitus.

10.  Entitlement to an effective date earlier than June 9, 2010, for the award of a 30 percent rating for scars, status post facial injury and cyst removal from the neck.

11.  Entitlement to an initial compensable rating for bilateral hearing loss.

12.  Entitlement to a rating in excess of 10 percent for trigeminal neuropathy, previously rated as left maxillary nerve damage.

13.  Entitlement to a compensable rating for scars, status post multiple cyst removals, previously rated as scars to face and body, residuals of cyst removal and facial injury.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active duty service from June 1971 to January 1993. 

This case comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In July 1996 the Veteran testified at a hearing before a hearing officer at the RO.  In October 2003, March 2006, May 2008, June 2009, and April 2011, the Board remanded the case for additional development.  

This case also comes to the Board from January 2012 and January 2013 rating decisions, to which the Veteran filed notices of disagreement in October 2012 and February 2013.


REMAND

Regrettably, the Board finds that another remand of this case is needed.

In the April 2011 remand, the Board requested that the Veteran be scheduled for a VA examination to measure the field of vision for both eyes using a Goldmann Perimeter Chart that charts at least 16 meridians 22.5 degrees apart for each eye (with at least two tests per eye and preferably three).  

Initially, effective December 10, 2008, VA amended the regulations pertaining to the rating of eye disorders.  73 Fed. Reg. 66,543 (Nov. 10, 2008).  However, those amendments only apply to applications for benefits received by VA on or after December 10, 2008.  As the Veteran's claim was received by VA prior to that date, the amendments do not apply in this case.  Thus, the AOJ is advised to readjudicate the Veteran's claim only under the former regulations.  

While the Veteran was provided a VA examination in April 2015 and his visual field was tested using Goldmann's equivalent III/4e target, the Goldmann charts have not been associated with the claims file.  The Goldmann charts must be made part of the examination report.  38 C.F.R. § 4.76 (2008).  

While the examination report is unclear as to whether field of vision was tested at least two times, and the failure to do so was a basis of the prior remand, the Board finds that any such failure no longer warrants a remand.  In the rulemaking that lead to the December 2008 amendments, it was noted that proposed 38 C.F. R. § 4.77(a) stated that at least two recordings of visual fields must be made in keeping with the existing regulations.  However, it was learned from vision specialists that was not necessary or standard procedure since the visual field outline is determined by testing multiple objects along each meridian, and therefore the language requiring two recordings was removed.  73 Fed. Reg. 66453, 66456 (November 10, 2008).  The Board observes that the above obviates the prior request for at least two tests, and a remand to ask the examiner to do so would unnecessarily impose additional burdens on VA with no benefit flowing to the Veteran.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

A January 2012 rating decision denied service connection for systemic type arthritis of the whole body, prostate cancer, bipolar disorder, and psychosis for the purpose of establishing eligibility for treatment under 38 U.S.C.A. § 1702.  In October 2012, the Veteran filed a notice of disagreement to all of the issues in that decision.  Thus, the Board is required to remand the issues to the RO for the issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  

A January 2013 rating decision granted service connection for bilateral hearing loss, assigning a 0 percent rating effective June 9, 2010, and tinnitus, assigning a 10 percent rating effective June 9, 2010; increased the rating for scars status post facial injury and cyst removal from the neck to 30 percent effective June 9, 2010; denied increased ratings for trigeminal neuropathy, previously rated as left maxillary nerve damage, and scars status post multiple cyst removals, previously rated as scars to face and body, residuals of cyst removal and facial injury; and denied service connection for leprosy and diverticulitis.  In February 2013, the Veteran filed a notice of disagreement appealing for service connection for the denied disabilities, earlier effective dates for the awards of service connection, an earlier effective date for the award of the 30 percent rating, and higher ratings for hearing loss, trigeminal neuropathy, and scars status post multiple cyst removals.  Thus, the Board is required to remand those issues to the RO for the issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following actions:

1.  Associate with the claims file the Goldmann charts from the April 2015 VA examination.

2.  Issue a statement of the case on the issues of entitlement to service connection for systemic type arthritis of the whole body, prostate cancer, bipolar disorder, leprosy, and diverticulitis; service connection for psychosis for the purpose of establishing eligibility for treatment under 38 U.S.C.A. § 1702; an effective date earlier than June 9, 2010, for the award of service connection for bilateral hearing loss; an effective date earlier than June 9, 2010, for the award of service connection for tinnitus; an effective date earlier than June 9, 2010, for the award of a 30 percent rating for scars, status post facial injury and cyst removal from the neck; an initial compensable rating for bilateral hearing loss; a rating in excess of 10 percent for trigeminal neuropathy, previously rated as left maxillary nerve damage; and a compensable rating for scars, status post multiple cyst removals, previously rated as scars to face and body, residuals of cyst removal and facial injury.  He should be advised that a timely substantive appeal is necessary to perfect the appeal to the Board.  If the appeal is perfected, then the issues should be returned to the Board.

3.  Then, readjudicate the claim for increased rating for right eye disability applying only the regulations pertaining to the rating of eye disabilities in effect prior to December 10, 2008.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

